Citation Nr: 0019659	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-03 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $5,543.14.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970.  His DD Form 214 shows that he was awarded the Combat 
Action Ribbon and the Purple Heart, among other medals and 
decorations.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions issued in October and November 1997 
by the Albuquerque, New Mexico, Department of Veterans 
Affairs (VA) Regional Office (RO) Committee on Waivers and 
Compromises (Committee), which denied the veteran's request 
for a waiver of overpayment of compensation benefits.


FINDINGS OF FACT

1.  The veteran was not at fault in the creation of the 
overpayment.

2.  The veteran's most recent Financial Status Report shows 
that his average monthly expenses exceed his monthly net 
income by $72.

3.  The veteran also indicated on his most recent Financial 
Status Report that he has an unpaid balance of $35,000 for 
two automobiles, with a combined monthly payment of $752.  It 
has been contended that these automobiles are a necessity in 
that the veteran lives in a desert were a reliable vehicle is 
essential to get from one location to another.


CONCLUSION OF LAW

The appellant is entitled to a waiver of recovery of the 
overpayment of $5,543.14. 38 U.S.C.A. §§ 5107(b), 5302 (West 
1991 & Supp. 1999); 38 C.F.R. §§  1.965, 3.102 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran was granted service connection for 
post-traumatic stress disorder (PTSD) by an October 1994 
rating decision.  At that time the veteran was assigned a 30 
percent disability rating, effective January 5, 1993.  
Thereafter, the veteran was granted a total temporary rating 
based on the need for hospitalization in excess of 21 days by 
an October 1995 rating decision, effective September 5, 1995.  
It was scheduled to return to the pre-hospitalization rate of 
30 percent effective December 1, 1995.  However, in a 
February 1996 rating decision, the veteran was granted a 100 
percent disability rating for his PTSD, effective June 28, 
1995.  The RO specifically stated that the veteran's 
condition was subject to improvement, and that an examination 
would be scheduled in the future.

In March 1996, the veteran requested that he be found 
permanently and totally disabled so that two of his five 
children could take advantage of education benefits since he 
could not support them in going to college.  

Later that same month, the RO issued a rating decision in 
which it confirmed and continued the 100 percent disability 
rating for the veteran's PTSD.  However, the RO specifically 
found that the veteran was not considered permanent and 
totally disabled at that time.  An undated Dependents 
Education Assistance (DEA) Eligibility Information Exchange 
sheet is on file concerning the veteran's daughter, MC.  It 
was determined that MC did not have basic eligibility for DEA 
benefits because the veteran was not rated permanently and 
totally disabled. 

It is noted that, for the purposes of DEA benefits under 38 
U.S.C.A. § 3501, the child of a veteran has basic eligibility 
if the veteran was discharged from service under conditions 
other than dishonorable and has a permanent total service-
connected disability.  See also 38 C.F.R. § 3.807.

In April 1997, the veteran requested reconsideration of his 
permanent and total disability status so that his children 
could receive DEA benefits. 

In a rating decision dated later in April 1997, the RO found 
that the veteran had a total service-connected disability, 
permanent in nature.  Therefore, basic eligibility for DEA 
benefits had been established, effective March 8, 1996.

A June 1997 Education Award memorandum is on file, which 
shows that the veteran's daughter MC was granted DEA benefits 
effective March 8, 1996.

In July 1997, the RO sent correspondence to the veteran in 
which it proposed to reduce his monthly compensation 
benefits, effective March 8, 1996.  The RO stated that this 
was due to the fact that MC had been awarded DEA benefits 
effective March 8, 1996.  The RO informed the veteran that he 
could not receive additional benefits for a school child, if 
that child received DEA benefits.  Additionally, the RO 
informed the veteran that his rate would not be adjusted for 
sixty (60) days so that, if he wished, he could submit 
evidence showing that the adjustment should not be made.  
Nevertheless, the RO also informed the veteran that if he 
continued to accept payments at the present rate for the 60 
days, and the proposed adjustment was made, then he would 
have to repay all or a part of the benefits he received 
during the 60 days.  

Later in July 1997, the veteran responded that he agreed with 
the RO's proposed reduction, and that he did not want to 
receive benefits to which he was not entitled.  He emphasized 
that under any condition, he would not want to jeopardize 
either his or his daughter's entitlement.

As a result of the above action, an overpayment was created 
in the amount of $2,746.87.  In August 1997, the veteran 
requested a waiver of recovery of this overpayment.  The 
veteran contended that he was not aware that he was being 
overpaid, and that he was not responsible for the 
overpayment.  

Also in August 1997, the veteran submitted a VA Form 20-5655, 
Financial Status Report.  On this Report, it was stated that 
the veteran's monthly net income was $2,351, and that his 
average monthly expenses were $2,000.  Thus, his monthly net 
income exceeded his monthly expenses by $351.  

In an October 1997 decision, the Committee denied the 
veteran's request for recovery of overpayment in the amount 
of $2,746.87.  The Committee found that the veteran to be 
free from fraud, misrepresentation, or bad faith.  Further, 
the Committee found that the veteran was at no fault for the 
creation of the debt, because he was not aware that he would 
not be entitled to compensation benefits for MC from the time 
she began to receive her VA education benefits.  However, it 
was noted that when VA made the necessary adjustment to the 
compensation award effective March 8, 1996, the overpayment 
debt was created.  The Committee stated that in order to 
prevent nonentitled gain through the overpayment, the law 
required that the veteran return the overpaid amount to the 
government unless he proved that such recovery would cause 
him undue financial hardship.  Based on review of the 
Financial Status Report, the Committee found that the 
veteran's family had adequate monthly income to cover 
necessary monthly living expenses and other financial 
obligations, as well as sufficient monthly income to give the 
overpayment debt the same regard shown the other 
indebtedness.  Moreover, the Committee found that collection 
of the amount owed to the government, when paid over a five 
year period of time, would not cause the veteran undue 
financial hardship or defeat the purpose of the compensation 
benefit that he received.  Therefore, the Committee denied 
the waiver of overpayment.

Another daughter of the veteran's, EC, was found to be 
entitled to DEA benefits, effective June 2, 1996, by an 
August 1997 decision.  As a result, the veteran's monthly 
compensation benefits were reduced, effective June 2, 1996, 
which resulted in an overpayment of $2,796.27.  

The veteran requested a waiver of recovery of the of 
overpayment of $2,796.27, which was denied by the Committee 
in November 1997.  The Committee again found that the veteran 
was free of fraud, misrepresentation, or bad faith.  
Additionally, he was again found to be at no fault in the 
creation of the debt, because he gave timely notice that EC 
had begun to receive DEA benefits and was not previously 
aware that the DEA benefits would result in her removal from 
his compensation award.  Nevertheless, the Committee again 
found that it was necessary for the veteran to return the 
overpaid amount to the government in order to avoid a 
nonentitled gain because of the overpayment.  The Committee 
found that recovery of the overpayment would not result in 
undue hardship or defeat the purpose of the veteran's 
benefits.

The veteran appealed both waiver denials to the Board, 
resulting in the current claim of entitlement to waiver of 
recovery of an overpayment of compensation benefits in the 
amount of $5,543.14.

The veteran submitted a new Financial Status Report dated in 
November 1997.  This Report listed total net monthly income 
of $2,400, and that his average monthly expenses totaled 
$2,056.  However, the Board's calculation of the monthly 
expenses actually listed by the veteran totals $2,347.66.  In 
either case, this shows that the veteran's monthly net income 
exceeded his monthly expenses.  Regarding his assets, the 
veteran reported that he had no cash in the bank, but that he 
did have two automobiles, one a Ford and the other a Dodge.  
However, the veteran did not list the value of either of 
these automobiles.  With respect to his installment contracts 
and other debts, the veteran reported that he had an unpaid 
balance of $21,000 for one car, from an original debt of 
$13,600.  He reported that his monthly payment for this loan 
was $377.  For the other car, the veteran had an unpaid 
balance of $14,000 from an original debt of $17,000, with a 
monthly payment of $370.  Finally, the veteran reported a 
credit card debt - which he indicated was used to purchase 
clothing, etc. - with an unpaid balance of $4,000 from an 
original balance of $8,000, and a monthly payment of $100.  
The veteran reported that he was not past due on any of these 
debts.  

The veteran subsequently submitted a revised Financial Status 
Report which was dated in December 1997.  The veteran again 
reported that his total monthly net income was $2,400, and 
listed average monthly expenses which totaled $2,472.  In 
other words, this shows that the veteran's average monthly 
expenses exceeds his monthly net income by $72.  Regarding 
assets, the veteran reported that he had $300 cash in the 
bank, and that he had four cars.  He indicated that three of 
these cars were used by his children.  He reported that one 
of the cars was worth $377, another was worth $350, and that 
the other two were worth $0 (zero).  With respect to 
installment contracts and other debts, he reported that he 
owed an unpaid balance of $15,000 for one automobile, from an 
original balance of $22,000, with a monthly payment of $375.  
He also indicated that owed $20,000 for the other automobile, 
from an original loan of $21,000, with a monthly payment of 
$377.  The veteran reported that there was no amount past due 
for either of these debts.  

In statements submitted in March and May 1998, the veteran's 
representative emphasized that the veteran was not at fault 
in the creation of the overpayment.  The representative 
contended in the March 1998 statement that VA was at fault in 
the creation of the overpayment, because VA did not 
adequately inform the veteran of the rationale that resulted 
in the creation of the overpayment when VA notified the 
veteran that his compensation benefits would be decreased.  
Additionally, the representative contended that the two 
automobiles were a necessity given the veteran's residency in 
New Mexico.  The representative stated that this was a desert 
area, where a reliable vehicle was essential for getting from 
one location to another.  In the May 1998 statement, the 
representative contended that VA was at fault in the creation 
of the overpayment by assigning March 8, 1996, as the 
effective date that the veteran's children had basic 
eligibility for DEA benefits.  The representative noted that 
while this was the date the veteran initially applied for DEA 
benefits on behalf of his children, this initial request was 
denied.  Further, the veteran did not file a Notice of 
Disagreement to this denial.  Rather, he subsequently 
requested reconsideration of this decision in April 1997.  
Therefore, the representative contended that an effective 
date for the DEA benefits should not have been assigned 
earlier than April 1997.


Legal Criteria.  Overpayments created by retroactive 
discontinuance of an award are subject to recovery if 
recovery is not waived.  The law precludes waiver of recovery 
of an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 1999); 38 C.F.R. §§ 1.962, 1.965 
(1999).  The Board's review of the record reflects that the 
Committee has resolved this question in favor of the veteran, 
finding that there was no evidence of fraud, 
misrepresentation, or bad faith on the part of the appellant.

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA 
fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the Board 
must provide a complete analysis of the six regulatory 
elements of equity and good conscience, including sufficient 
"reasons or bases" for its conclusions.  See Cullen v. Brown, 
6 Vet. App. 510 (1993); Ridings v. Brown, 6 Vet. App. 544, 
546 (1994).  In order to assist the claimant in fairly 
presenting an appeal to the Board, the RO must also consider 
all the criteria under 38 C.F.R. § 1.965 and explain to the 
claimant the reasons why each element is not relevant or does 
not support the request for waiver of recovery of the debt.


Analysis.  In the instant case, the Board concurs with the 
Committee's determination that the veteran was not at fault 
in the creation of the overpayment.  The evidence on file 
shows that the veteran was not aware that when he applied for 
DEA benefits on behalf of his children it would result in 
their being removed from his compensation award.  Further, 
when informed of this fact, the veteran promptly responded 
that he did not wish to receive compensation for which he was 
not entitled.  Additionally, the veteran has promptly 
complied with all correspondence from VA regarding his 
children's DEA benefits and its effect upon his disability 
compensation benefits.  

The Board is of the opinion to that there is some validity to 
the contention of the veteran's representative that VA did 
not adequately explain to the veteran the fact that his 
children's receipt of DEA benefits would result in an 
overpayment that would have to be repaid.  Nothing on file 
shows that the veteran was informed that he was not entitled 
to receive compensation for a child who was also receiving 
DEA benefits prior to the actual award of DEA benefits to MC.  
Moreover, the July 1997 correspondence which proposed to 
reduce the veteran's monthly compensation benefits because of 
MC's receipt of DEA benefits only stated that an overpayment 
would result if the veteran continued to receive this 
compensation for the 60 day period.  Although it was stated 
that MC's DEA benefits were effective March 8, 1996, it was 
not clearly stated that this resulted in an overpayment that 
would have to be repaid.  

The Board also notes that while the veteran's Financial 
Status Reports of August and November 1997 reported that the 
veteran's monthly net income exceeded his average monthly 
expenses, his most recent Financial Status Report of December 
1997 indicated that his average monthly expenses exceeded his 
monthly net income by $72.  Additionally, the veteran 
reported an unpaid balance of $35,000 for two automobiles, 
with a combined monthly payment of $752. It is noted that the 
veteran's representative contended that these automobiles are 
a necessity in that the veteran lives in a desert were a 
reliable vehicle is essential to get from one location to 
another.  The Board further notes that even though MC and EC 
are receiving DEA benefits, the evidence on file shows that 
the veteran still has three dependent children to support.  
Granted, some of the information listed on the Financial 
Status Report does not appear to be accurate.  Specifically, 
the veteran reported that two of his household's automobiles 
were of no value ($0), and that the other two were only worth 
the amount of their respective monthly payment. Further, the 
Board recognizes that debt to the Government is to be given 
consideration equal to that of private debt.Nevertheless, the 
information on the most recent Financial Status Report does 
tend to support a finding that recovery of the overpayment 
would result in undue financial hardship.

The Board does acknowledge that the Committee was correct in 
that failure to recover the overpayment would result in 
unjust enrichment.  Through no fault of his own, the veteran 
received additional compensation benefits for MC and EC as 
dependents for a period of time that they were found to be 
entitled to DEA benefits.  Additionally, the Board must also 
concur that the evidence on file does not indicate that 
recovery of the overpayment would defeat the purpose for 
which the veteran's disability compensation benefits were 
intended.

VA laws and regulations hold that when, after careful 
consideration of all evidence and material of record, there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As noted above, the 
Board has found that the veteran was not at fault in the 
creation of the overpayment, and that the most recent 
Financial Status Report does tend to indicate that recovery 
of the overpayment would result in undue financial hardship.  
Further, there is evidence that VA may have been at some 
fault in the creation of the overpayment.  Therefore, the 
Board finds that the principles of equity and good conscience 
warrant a grant of waiver of recovery of the overpayment of 
$5,543.14 in the instant case.


ORDER

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $5,543.14 is granted.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

